Per Curiam. This petition does not state the evidence adduced before the examining officer, but rests only on the affidavit of the petitioner and his counsel. We are bound to suppose, that the committing officer acted properly upon the evidence submitted, and shall sustain his proceeding—preferring to rely upon the presumptions in favor of the conduct of the committing officer, rather than take the opinions of the accused or his counsel. A petition of this character should set forth the evidence, so that the court may act advisedly, before such a writ is granted. Petition denied.